Title: Worcester Feb. 11. 1759.
From: Adams, John
To: 


       I have been in this Town a Week this night. How much have I improved my Health by Exercise, or my mind by Study or Conversation, in this Space? I have exercised little, eat and drank and slept intemperately. Have inquired a little, of Mr. Putnam and of Abel Willard, concerning some Points of Practice in Law. But dining once at Coll. Chandlers, once at Mr. Pains, once at the Doctors, drinking Tea once at Mr. Paines, once at the Drs. and spending one Evening at the Drs., one at Gardiners and several at Putnams in Company has wasted insensibly the greatest and best Part of my time since I have been in Town. Oh how I have fulfilled the vain Boast I made to Dr. Webb, of reading 12 Hours a day! What a fine scene of study is this office! a fine Collection of Law, oratory, History, and Phylosophy. But I must not stay. I must return to Braintree. I must attend a long Superiour Court at Boston. How shall I pursue my Plan of Study?
       Bob Paine acted a scene that happened on the Common when the Troops were reviewed by the Governor. People crouded very near to the Troops, till a highland serjeant of a gigantic size, and accoutred with a Variety of Instruments of Cruelty and Death, stalked out with his vast Halbert to drive them back. He brandished his Halbert and smote it on the Ground and cryed with a broad, Roaring Voice, Sta ban, i.e. Stand back. Sta ba. His size, armour, Phyz and Voice, frighted People so that they presd backwards and almost trampled on one another. But in the highest of his fury, he sprung onward, and shrieked out Sta, but then saw some Ladies before him, which softened him. At once, he drops his Halbert, takes off his Bonnet, and makes a very complaisant Bow, pray Ladies, please to stand a little back, you will see a great deal better.
       Pain lifts up his Eyes and Hands to Heaven and cryes, of all Instruments of Defence, good Heavens, give me Beauty. It could soften the ferocity of your highland serjeant.
       
       Paine and Dr. Wendel took Katy Quincy and Polly Jackson, and led them into a retired Room and there laughed, and screamed, and kissed and hussled. They came out glowing like furnaces.
       Mr. Marsh. Father Flynt has been very gay and sprightly, this sickness. Coll. Quincy was to see him, a fast day, and was or appeared to be, as he was about taking leave of the old Gentleman, very much affected. The Tears flowed very fast.—I hope Sir says he in a Voice of Grief, you will excuse my Passions.—Ay, prithy, says the old Man, I dont care much for you, nor your Passions neither.
       F. Morris said to him, “you are going Sir to Abrahams Bosom, but I dont know but I shall reach there first.”—“Ay if you are a going there, I dont want to go.”
       I spent one Evening this Week at Billy Belchers. I sat, book in Hand, on one side of the fire, while Dr. Wendell, Billy Belcher and Stephen Cleverly and another young Gentleman sat, in silence, round the Card Table, all the Evening. Two Evenings I spent att Samll. Quincys, in the same manner, Dr. Gardiner, Henry Q., Ned Q., and S.Q. all playing Cards the whole Evening. This is the wise and salutary amuzement, that young Gentlemen take every Evening in this Town, playing Cards, drinking Punch and Wine, Smoaking Tobacco, swearing &c. while 100 of the best Books lie on the shelves, Desks, and Chairs, in the same room. This is not Misspence of Time. This is a wise, a profitable, Improvement of Time. Cards, and Back Gammon, are fashionable Diversions. I’le be curst if any young fellow can study, in this town. What Pleasure can a young Gentleman, who is capable of thinking, take, in playing Cards? It gratifies none of the Senses, nor Sight, Hearing, taste, smell, feeling. It can entertain the Mind only by hushing its Clamours. Cards, Back Gammon are the great antidotes to Reflection, to thinking, that cruel Tyrant within Us. What Learning, or Sense, are we to expect from young Gentlemen, in whom a fondness for Cards, &c. outgrows and choaks the Desire of Knowledge?
      